Citation Nr: 0806797	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-08 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) from October 1, 2004, to 
April 3, 2006.

3.  Entitlement to a rating in excess of 30 percent for PTSD 
from April 4, 2006.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The June 2005 decision denied 
the veteran's claim for entitlement to service connection for 
asbestosis, and also continued the 10 percent rating then in 
effect (originally granted in April 2005) for his service-
connected post-traumatic stress disorder (PTSD).  

The RO, in an August 2006 rating decision, increased the 
rating assigned for disability due to PTSD from 10 to 30 
percent, effective from April 4, 2006.  The 10 percent rating 
was in effect from October 1, 2004.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The competent medical evidence preponderates against 
finding that asbestosis is related to the appellant's active 
military service.

2.  For the period from October 1, 2004, to April 3, 2004, 
the preponderance of the probative evidence shows that the 
veteran's PTSD was not manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

3.  From April 4, 2006, the preponderance of the probative 
evidence shows that the veteran's PTSD has not been 
manifested by the veteran's PTSD was not manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  From October 1, 2004, to April 3, 2006, a rating in 
excess of 10 percent for the veteran's PTSD was not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code (Code) 9411 (2007).

3.  From April 4, 2006, a rating in excess of 30 percent for 
the veteran's PTSD is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.2, 4.7, 4.10, 4.130, Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2005 
correspondence and a January 2006 statement of the case (SOC) 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The SOC informed the 
veteran of the specific rating criteria which would provide a 
basis for an increased rating.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  The April 2005 
correspondence and the SOC both informed the claimant of the 
need to submit all pertinent evidence in his possession.  The 
claim was subsequently readjudicated in an August 2006 
supplemental SOC (SSOC).  The SSOC also provided adequate 
notice of how disability ratings and effective dates are 
assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims.  The 
claimant was provided the opportunity to present pertinent 
evidence.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication. 


Factual Background

The veteran claims that he has asbestosis as a result of 
being exposed to asbestos in the course of his military 
service.  He contends that during service he was exposed to 
pipes covered in asbestos which were cracked and peeling, he 
performed maintenance on vehicles replacing brake shoes, and 
he wore an asbestos glove while serving as a machine gunner.  
See statement received by VA in January 2005.  He also 
essentially contends that the severity of his PTSD symptoms 
warrant the assignment of a higher rating for his service-
connected PTSD.  See August 2005 notice of disagreement.

Service medical records are negative for complaints, 
treatment, or diagnosis of a respiratory condition.  Reports 
of the veteran's April 1965 enlistment examination and May 
1968 separation examination both showed negative chest X-ray 
findings.  Also, in each instance, the respiratory system was 
clinically evaluated as being normal.  The service medical 
records are completely devoid of any mention of asbestos 
exposure.

The veteran's DD214 shows that his military occupational 
specialty (MOS) was light weapons infantry.

A private medical report, showing that the veteran was 
examined in October 1999, includes a diagnosis of asbestosis.  
The veteran presented to the physician with complaints of 
asbestos exposure, and added that several co-workers had been 
diagnosed as having asbestosis.  The veteran reported 
asbestos exposure while working as a heavy equipment operator 
in the past.  He mentioned that he first worked with asbestos 
at the age of 22; an age he did not reach until after his 
period of military service.  The veteran has, however, as 
noted above, claimed to have been exposed to asbestos during 
his military service.  The veteran indicated that at the time 
of the examination he had approximately 25 years of asbestos 
exposure [1974].  


The report of X-ray examination conducted in association with 
the October 1999 private medical examination shows chest 
examination findings reflective of bilateral interstitial 
fibrosis with bilateral pleural plaques, both of which, 
opined the examiner, "were caused by his asbestos exposure 
to a reasonable degree of medical certainty."  

A December 2001 letter (from the private physician who 
ordered the above-noted October 1999 X-ray studies to a 
private law office) shows that chest X-ray examination 
conducted in December 2001 showed a progression of 
interstitial fibrosis and pleural fibrosis (compared to 
October 1999).  

The report of a December 2001 private medical examination 
includes essentially the same work history data (i.e., 
asbestos exposure history) as reported in the October 1999 
private medical report.  

A September 2004 letter from a VA PhD includes a diagnosis of 
PTSD, with delayed onset.  A Global Assessment of Functioning 
(GAF) score of 42 was assigned.  

In May 2005, the veteran was afforded a VA PTSD examination.  
No previous psychiatric evaluation was indicated.  The 
veteran reported that during his employment as a heavy 
equipment operator he was exposed to asbestos, which led to 
his development of asbestosis.  He reported several in-
service stressors to the examiner.  Mental status examination 
showed the veteran to be casually dressed and appropriately 
groomed, and that his speech was fluent.  His mood was 
euthymic and consistent with his overall affect.  He was not 
depressed.  He was oriented to person, place, time, 
situation, and purpose of the interview.  He denied suicidal 
or homicidal intent or plan.  The veteran was not psychotic.  
No evidence of delusions was noted, and the veteran's 
judgment was intact.  Insight, judgment, and concentration  
were all described to be intact.  The veteran did describe 
numbing, avoidance, and hypoarousal symptoms.  PTSD was 
diagnosed, and a GAF score of 65 was provided.  The examiner 
added that employment records were not included for review, 
as such, any valid assessment concerning the effects of the 
PTSD symptomatology on employment functioning was not 
supplied.

The veteran was also provided a VA social and industrial 
assessment in May 2005.  PTSD was diagnosed, and a GAF score 
of 48 was included.  The veteran was noted to be currently 
employed.  The veteran complained of intrusive thoughts about 
his service in Vietnam, and complained of bi-monthly 
nightmares.  He also complained of having flashbacks every 
two months, and dislikes being around crowds.  He also 
complained of trouble sleeping.  

An August 2005 letter from the same VA PhD who provided the 
above-mentioned September 2004 letter, includes a diagnosis 
of PTSD, with delayed onset.  A Global Assessment of 
Functioning (GAF) score of 39 was assigned.  The medical 
provider noted that the veteran's PTSD symptoms included 
nightmares, intrusive thoughts, and flashbacks.  Poor short 
term memory, problems with sleeping, and hypervigilence was 
also reported to be affecting the veteran.  

On April 4, 2006, the veteran was afforded a VA PTSD 
examination.  The veteran reported that he enjoyed fishing, 
and working on cars.  The veteran reported being employed, 
but not getting along with his supervisor.  He denied current 
treatment for a medical disorder.  The veteran claimed that 
he had recurrent and intrusive recollections of his military 
service, and that he avoided thoughts, feelings, 
conversations, and activities that brought about 
recollections of his military trauma.  He complained of 
problems sleeping.  The veteran also noted difficulty with 
irritability, concentrating, and with hypervigilence.  The 
examiner noted that the veteran's claimed disturbances caused 
social and occupational impairment.  The veteran complained 
of having nightmares about three times a month.  Mental 
status examination showed the veteran to be casually dressed 
and appropriately groomed, and that his speech was normal.  
His affect was constricted and his mood was happy.  He was 
oriented to person, place, and time.  Thought process was 
logical and content was unremarkable.  The veteran denied 
having delusions.  A moderate degree of sleep impairment was 
documented, which interfered with his daily (causing him to 
be tired during the day).  He denied hallucinations and 
obessional behavior.  The veteran did claim to suffer from 
panic attacks.  He denied suicidal or homicidal intent or 
plan.  Remote memory was reported to be normal, with recent 
and immediate memory described as being mildly impaired.  No 
problems associated with daily living were noted.  The 
veteran did describe continuing re-experiencing, numbing 
avoidance, and hypoarousal symptoms.  These disturbances were 
noted to cause significant impairment in psychological, 
social, and occupational functioning.  PTSD was diagnosed, 
and a GAF score of 51 was provided.  While employed, the 
examiner did note that the veteran was then currently 
temporarily suspended from his job, and that this suspension 
was likely caused by his PTSD symptoms.  The veteran was 
noted to have been suspended on two occasions, for a total of 
two weeks, from his job in the past year.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease. M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b)(1).

While the aforementioned provisions of M21-1 have been 
rescinded, they were reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

A 30 percent rating is warranted, for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).

Analysis

Service Connection -- Asbestosis

There is no legal presumption that a veteran was exposed to 
asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.  Moreover, this veteran's military 
records, both personnel and service medical, are devoid of 
any mention that he was exposed to asbestos during his 
military service.  Further, as noted, service medical records 
are negative for complaints, treatment, or diagnosis of a 
respiratory condition.

The medical evidence shows that the veteran currently has 
been diagnosed with various lung diseases, to include 
bilateral interstitial fibrosis, bilateral pleural plaques, 
and asbestosis.  Asbestosis was first diagnosed in 1999, 
almost 30 years following the veteran's service separation.  
Such a lapse of time between service separation (1968) and 
the earliest documentation of current disability (1999) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There is no postservice continuity of complaints or symptoms 
pertaining to any asbestos-related disability prior to that 
time.  

While a private physician has opined that the veteran's 
diagnosed asbestosis was related to his history of asbestos 
exposure, the examiner did not specify whether that exposure 
was during service or post service.  The physician gave that 
opinion after being informed that the veteran was exposed to 
asbestos both during service (something not proven) and after 
his military service (a fact the veteran admits).  The 
examiner spoke broadly attributing the current condition to 
asbestos exposure without indicating that he meant asbestos 
exposure during service, which has not been confirmed.  

As noted above, the veteran himself, in the course of private 
examinations, has essentially related that his exposure to 
asbestos was limited to his post service work history.  
Irrespective of the conflicting evidence of record as to 
whether or not the veteran was in fact exposed to asbestos 
during his military service, and even if this fact was here 
conceded by the Board (which it is not), the record remains 
devoid of any medical opinion which relates a currently 
diagnosed asbestos-related disorder to service or to any 
event therein.  As to the question of whether the disease was 
due to in-service asbestos exposure, however, the only 
evidence of such exposure is the veteran's own statements; 
there is no other corroborating or verifying evidence of 
record.  The Board also again observes that the veteran has 
provided a history of both pre-service and post-service 
exposure to asbestos.

Again, there is no competent evidence in support of the 
veteran's assertion that he was exposed to asbestos during 
service.  Even assuming arguendo that there was such in-
service exposure, the record is absent a medical opinion 
which links such exposure to the veteran's currently 
diagnosed asbestosis.  Thus, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings -- PTSD

After considering all of the evidence of record, including 
particularly the above-referenced VA PTSD examination reports 
dated in May 2005 and April 4, 2006 as well as the May 2005 
VA social and industrial survey report, the Board finds that 
the veteran's PTSD did not warrant a rating in excess of 10 
percent at any time from October 1, 2004, to April 3, 2004, 
nor is a rating in excess of 30 percent warranted from April 
4, 2006.  

In this regard, between October 1, 2004, to April 3, 2006, 
the medical evidence of record fails to demonstrate that the 
criteria set out in 38 C.F.R. § 4.130 (Code 9411), and 
necessary for the assignment of a 30 percent (or higher) 
rating, had been met.  Of particular note, review of the May 
2005 VA PTSD examination report reveals that the examiner did 
not find that the veteran suffered from symptoms such as 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss.  It is 
pertinent that this examiner indicated that he had fully 
reviewed the claims file in conjunction with that 
examination.  Further, a GAF score of 65 was provided.  A GAF 
score of from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  

While a GAF score of 48 was provided as part of the May 2005 
VA social survey (GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)), the providing social worker noted 
that the veteran's claims file was not available to her for 
review.  The Board notes that an examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Board is therefore somewhat 
dubious of these survey findings.  

Also, while the above discussed letter from a VA PhD dated in 
August 2005 included a GAF score of 39 (a GAF score of 31 to 
40 range indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school), this finding 
is at complete odds with the evidence of record.  Namely, in 
August 2005 the PhD reported that the veteran was in fact 
employed.  While the veteran's PTSD symptoms were noted to 
include nightmares, intrusive thoughts, and flashbacks, as 
well as poor short term memory and problems with sleeping, 
like the VA social worker in May 2005 the PhD in August 2005 
is not shown to have had an opportunity to review the 
veteran's claims folder.  Thus, his findings are not 
considered by the Board to be either thorough or fully 
informed.  Green, supra.  Here, the Board finds that the May 
2005 VA examination findings are more probative to the 
evaluation of the severity of the veteran's PTSD than the May 
2005 social survey and the August 2005 letter from the PhD.  
As noted above, of the three medical providers in question, 
the physician who conducted the May 2005 VA examination 
report is the only one to have had an opportunity to review 
the veteran's claims folder.   Accordingly, a rating in 
excess of 10 percent is not warranted for the PTSD for the 
period from October 1, 2004 through April 3, 2006.

The Board also finds that a rating in excess of 30 percent is 
not warranted for PTSD at any point since April 4, 2006.  On 
detailed review of the findings set out as part of the VA 
examination afforded the veteran on April 4, 2006, the Board 
finds that while the veteran is noted to have complained of 
having panic attacks, the examination fails to show the 
presence of most of the other PTSD symptoms, such as:  
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The Board also finds it significant 
that the veteran informed the examiner on April 4, 2006, that 
he was employed.  The GAF score of 51 provided by the 
examiner seemed to accurately reflect the current severity of 
the veteran's PTSD disorder on the day of that examination.  
(This examiner, like the examiner in May 2005, had an 
opportunity to review the veteran's claims file in the course 
of the examination.)  A GAF score of 51 to 60 generally 
reflect some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
This degree of disability does not meet the criteria for a 
rating in excess of 30 percent.  

The Board notes that it does not appear that the veteran has 
been afforded treatment for his PTSD subsequent to the VA's 
April 4, 2006 examination.  The veteran has not stated (nor 
do the medical records indicate) that he has had any 
subsequent treatment for PTSD.  Without medical evidence 
documenting more severe symptoms of PTSD disability, no more 
than a 30 percent rating is warranted for the veteran's 
service-connected PTSD from April 4, 2006.  

Finally, in reaching these increased rating decisions, the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert, supra.  



ORDER

Entitlement to service connection for asbestosis is denied.

A rating in excess of 10 percent for PTSD from October 1, 
2004, to April 3, 2006, is denied.  

A rating in excess of 30 percent for PTSD from April 4, 2006, 
is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


